  Exhibit 10.2

 

Amendment No. 4

to

Tranche A Warrants to Purchase Common Stock and Tranche B Warrants to Purchase
Common Stock

This Amendment No. 4 to Tranche A Warrants to Purchase Common Stock and Tranche
B Warrants to Purchase Common Stock (this “Amendment”) is entered into effective
as of January 31, 2012 (the “Effective Date”), by and among Genesis Biopharma,
Inc., a Nevada corporation (the “Company”), and the parties set forth on the
signature page hereto as the “Holders” (the “Holders”).

Background

A. The Company and the Holders are the parties to the (A) Tranche A Warrants to
Purchase Common Stock (the “Tranche A Warrants”) and (B) Tranche B Warrants to
Purchase Common Stock (the “Tranche B Warrants”), as amended by Amendment No. 1
to Tranche A Warrants to Purchase Common Stock and Tranche B Warrants to
Purchase Common Stock, dated as of November 30, 2011, Amendment No. 2 to Tranche
A Warrants to Purchase Common Stock and Tranche B Warrants to Purchase Common
Stock, dated as of December 19, 2011 and Amendment No. 3 to Tranche A Warrants
to Purchase Common Stock and Tranche B Warrants to Purchase Common Stock, dated
as of January 13, 2012.

B. The Holders own all of the currently outstanding Tranche A Warrants and
Tranche B Warrants.

C. The Company and the Holders wish to amend the Tranche A Warrants and the
Tranche B Warrants as set forth in this Amendment.

Agreement

The Company and the Holders agree as follows:

1. Section 1(b) of each of the Tranche A Warrants is hereby deleted in its
entirety and replaced by the following:

“Exercise Price. For purposes of this Warrant, “Exercise Price” means $1.25,
subject to adjustment as provided in this Section 1(b) and in Section 2.
Notwithstanding the foregoing, if at any time after the Issuance Date the
Company consummates an equity financing (a “Qualified Offering”), or the Company
issues securities to any consultants, officers, directors, employees or third
parties (“Other Parties”), for a price per share that is below the fair market
value of the Common Stock as measured by the Closing Sale Price on the date of
issuance, the Exercise Price shall be adjusted to the lesser of (i) $1.25 and
(ii) seventy-five percent (75%) of the purchase price per share of Common Stock
payable by the investors in such subsequent equity financing or by such Other
Parties. In case any Option is issued in connection with the sale of Common
Stock in a Qualified Offering, together comprising one integrated transaction,
the value assigned to any such Option (the “Option Value”) shall be calculated
using the Black-Scholes model using a “volatility” of 100 and a “risk free rate”
of 2.3% and, for purposes of determining the Exercise Price, the purchase price
per share of Common Stock shall equal the amount paid per share of Common Stock
in the Qualified Offering minus the Option Value. Upon each such adjustment of
the Exercise Price hereunder, the number of Warrant Shares shall be adjusted to
the number of shares of Common Stock determined by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares acquirable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.”





 

 

2. Section 1(b) of each of the Tranche B Warrants is hereby deleted in its
entirety and replaced by the following:

“Exercise Price. For purposes of this Warrant, “Exercise Price” means $1.25,
subject to adjustment as provided in this Section 1(b) and in Section 2.
Notwithstanding the foregoing, if at any time after the Issuance Date the
Company consummates an equity financing (a “Qualified Offering”), or the Company
issues securities to any consultants, officers, directors, employees or third
parties (“Other Parties”), for a price per share that is below the fair market
value of the Common Stock as measured by the Closing Sale Price on the date of
issuance, the Exercise Price shall be adjusted to the lesser of (i) $1.25 and
(ii) seventy-five percent (75%) of the purchase price per share of Common Stock
payable by the investors in such subsequent equity financing or by such Other
Parties. In case any Option is issued in connection with the sale of Common
Stock in a Qualified Offering, together comprising one integrated transaction,
the value assigned to any such Option (the “Option Value”) shall be calculated
using the Black-Scholes model using a “volatility” of 100 and a “risk free rate”
of 2.3% and, for purposes of determining the Exercise Price, the purchase price
per share of Common Stock shall equal the amount paid per share of Common Stock
in the Qualified Offering minus the Option Value. Upon each such adjustment of
the Exercise Price hereunder, the number of Warrant Shares shall be adjusted to
the number of shares of Common Stock determined by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares acquirable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.”

3. The first sentence of Section 2(a) of each of the Tranche A Warrants is
hereby deleted in its entirety and replaced by the following:

“If and whenever on or after the Issuance Date through and including the two
year anniversary of the Issuance Date, the Company issues or sells, or in
accordance with this Section 2 is deemed to have issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company, but excluding shares of Common Stock
deemed to have been issued by the Company in connection with any Excluded
Securities and excluding a Qualified Offering) for a consideration per share
(the “New Issuance Price”) less than the Exercise Price (the “Applicable Price”)
in effect immediately prior to such issue or sale or deemed issuance or sale
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to an amount equal
to the New Issuance Price.”

4. The first sentence of Section 2(a) of each of the Tranche B Warrants is
hereby deleted in its entirety and replaced by the following:



2

 

 

“If and whenever on or after the Issuance Date through and including the two
year anniversary of the Issuance Date, the Company issues or sells, or in
accordance with this Section 2 is deemed to have issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company, but excluding shares of Common Stock
deemed to have been issued by the Company in connection with any Excluded
Securities and excluding a Qualified Offering) for a consideration per share
(the “New Issuance Price”) less than the Exercise Price (the “Applicable Price”)
in effect immediately prior to such issue or sale or deemed issuance or sale
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to an amount equal
to the New Issuance Price.”

5. Section 2(a)(iv) of each of the Tranche A Warrants is hereby deleted in its
entirety and replaced by the following:

“(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Option Value will be
calculated as set forth in Section 1(b). If any shares of Common Stock, Options
or Convertible Securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any shares of Common Stock, Options
or Convertible Securities are issued or sold for a consideration other than
cash, the amount of such consideration received by the Company will be the fair
value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company will be the Closing Sale Price of such security on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or publicly traded securities will be
determined jointly by the Company and the Holder. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the "Valuation Event"), the fair value of such consideration will be
determined within five (5) Business Days after the tenth day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Holder. The determination of such appraiser shall be final and
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

6. Section 2(a)(iv) of each of the Tranche B Warrants is hereby deleted in its
entirety and replaced by the following:

“(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Option Value will be
calculated as set forth in Section 1(b). If any shares of Common Stock, Options
or Convertible Securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any shares of Common Stock, Options
or Convertible Securities are issued or sold for a consideration other than
cash, the amount of such consideration received by the Company will be the fair
value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company will be the Closing Sale Price of such security on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or publicly traded securities will be
determined jointly by the Company and the Holder. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the "Valuation Event"), the fair value of such consideration will be
determined within five (5) Business Days after the tenth day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Holder. The determination of such appraiser shall be final and
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.”



3

 

 

7. Except as expressly set forth in the preceding Sections 1 through 6, each of
the Tranche A Warrants and the Tranche B Warrants shall remain in full force and
effect.

8. Each Holder represents and warrants to the Company that this Amendment has
been duly authorized, executed and delivered by him, her or it and constitutes
his, her or its legal, valid and binding obligation, enforceable against him,
her or it in accordance with its terms.

9. The Company represents and warrants to the Holders that this Amendment has
been duly authorized, executed and delivered by the Company and constitutes the
Company’s legal, valid and binding obligation, enforceable against the Company
in accordance with its terms.

10. This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

11. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES WHICH MIGHT CAUSE THE LAWS OF ANY OTHER JURISDICTION TO BE
APPLIED.



4

 



IN WITNESS WHEREOF, the Company and the Holders have duly executed this
Amendment effective as of the Effective Date. 



COMPANY:   HOLDER:       GENESIS BIOPHARMA, INC.   Ayer Capital Partners Master
Fund, L.P.       By:     By:   Name:     Name:   Title:     Title:            
HOLDER:   HOLDER:       Epworth-Ayer Capital   Bristol Investment Fund, Ltd.    
  By:     By:   Name:     Name:   Title:     Title:             HOLDER:        
      Ayer Capital Partners Kestrel Fund, LP               By:         Name:    
    Title:        





 



5



